592 F.2d 270
Finis BLANKENSHIP, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellee.
No. 78-1334
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
April 2, 1979.

Finis Blankenship, pro se.
Edith L. James, Dallas, Tex., for petitioner-appellant.
John L. Hill, Atty. Gen., Douglas M. Becker, David M. Kendall, Joe B. Dibrell, Jr., Asst. Attys. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
A Texas state court convicted Finis Blankenship of being an accomplice to armed robbery.  The state alleged that he had forced John Brooks and Charles Crawford to carry out the robbery.  At the trial Brooks and Crawford testified against Blankenship.  Blankenship's conviction was affirmed, and he petitioned unsuccessfully for a writ of habeas corpus in federal district court.  On appeal we remanded for an evidentiary hearing on one of Blankenship's allegations.  Blankenship v. Estelle, 545 F.2d 570 (5 Cir. 1977).  Specifically, Blankenship charged that Brooks and Crawford testified in return for the government's agreeing to drop armed robbery charges against them.  In their testimony at the trial Brooks and Crawford had both given the impression that the government had not made such an agreement with them.


2
On remand the district court held an evidentiary hearing and found that there was no such agreement.  Blankenship now appeals, but the district court's finding was supported by the great weight of the evidence and manifestly was not clearly erroneous.  Blankenship also argues that for a number of reasons the district judge should have disqualified himself.  This argument is without merit.  Finally, Blankenship asserts that the district judge erred by failing to subpoena some of the witnesses Blankenship requested.  The record shows that Blankenship withdrew his requests for some of these witnesses and that the others did in fact appear.  The other issues raised in Blankenship's briefs were not presented to the district court and we therefore decline to rule on them.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I